United States Court of Appeals
                      For the First Circuit

No. 13-2556

                    UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                      Y.C.T., Male Juvenile,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Francisco   A. Besosa, U.S. District Judge]



                               Before

                       Howard, Chief Judge,
               Torruella and Lipez, Circuit Judges.



     Patricia A. Garrity, Assistant Federal Public Defender, Héctor
E. Guzmán, Jr., Federal Public Defender, and Héctor L. Ramos-Vega,
Assistant Federal Public Defender, Supervisor, Appeals Division, on
brief for appellant.
     Juan Carlos Reyes-Ramos, Assistant United States Attorney,
Rosa Emilia Rodríguez-Vélez, United States Attorney, and Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, on brief for appellee.



                          October 13, 2015
              HOWARD, Chief Judge.       Male juvenile Y.C.T. appeals the

district court's decision granting the government's request to

transfer him to adult status for criminal prosecution.                 18 U.S.C.

§ 5032.       He contends that the court violated his right to due

process and abused its discretion by relying on an inadequate

factual record developed before the magistrate judge to assess "the

nature of the alleged offense," one statutory factor in the overall

calculus under § 5032.      We have jurisdiction of this interlocutory

appeal under 28 U.S.C. § 1291, and we affirm the transfer order.

              The government filed a juvenile information against

Y.C.T. alleging two acts of delinquency stemming from an event that

occurred on April 29, 2013.        Specifically, it alleged that Y.C.T.

committed a carjacking during which the male victim incurred a head

injury and the female victim was sexually assaulted, and that

Y.C.T. aided and abetted others who brandished a firearm in

relation to a crime of violence.           See 18 U.S.C. § 2119(2); id. §

924(c)(1)(A). The government moved for a discretionary transfer of

Y.C.T. to the district court's criminal jurisdiction.             18 U.S.C. §

5032 (setting forth six statutory factors to consider in deciding

whether transferring the juvenile for criminal prosecution is

within "the interest of justice").

              A magistrate judge conducted a transfer hearing at which

a   federal    agent   testified   about    the   details   of   the    alleged

carjacking      learned   during   the     investigation.        The     agent's


                                     -2-
description of the alleged events characterized Y.C.T. as fully

participating   in   the    carjacking      along   with   three     other   men,

including personally committing acts of violence against both the

male and the female victims.       The agent identified various sources

undergirding his factual description, including interviews of the

victims, of the arresting police officers, and of one of the men

arrested with Y.C.T.       The magistrate judge subsequently issued a

written report recommending that Y.C.T. be transferred to adult

status, and the district court adopted the recommendation after

conducting a de novo review.       See 28 U.S.C. § 636.

          With respect to the "nature of the alleged offense"

factor in particular, the district court exercised its discretion

both to assume the truth of the allegations in the juvenile

information and to consider other evidence about the specifics of

the alleged offense.        See United States v. Welch, 15 F.3d 1202,

1208 (1st Cir. 1993); see also 18 U.S.C. § 5032; In re Sealed Case,

893 F.2d 363, 369-70 (D.C. Cir. 1990). In ruling that the transfer

best served "the interest of justice," the district court placed

significant   weight   on    the   gravity     of   the    charged    offenses,

emphasizing   that   the    agent's   testimony     showed    that    "Y.C.T.'s

actions as alleged indicate a prolonged episode of reckless and

violent behavior cut short by police intervention."                  See United




                                      -3-
States v. Male Juvenile E.L.C., 396 F.3d 458, 463 (1st Cir. 2005);

United States v. Smith, 178 F.3d 22, 27 (1st Cir. 1999).1

             On appeal, Y.C.T. contends that the magistrate judge

foreclosed him from testing the veracity of the agent's testimony

because the magistrate erroneously believed that the court was

required to accept the entirety of the government's version of the

facts.   More specifically, during the transfer hearing Y.C.T.'s

counsel attempted to question the federal agent about whether

another alleged participant in the carjacking was a cooperating

witness and was gaining a benefit by giving an account that blamed

Y.C.T.   This prompted objections from the government, which the

magistrate    judge   sustained.    Therefore,   Y.C.T.   argues,   the

magistrate erroneously circumscribed the record on a vital issue --

the gravity of the charged offenses -- and the district court

abused its discretion by relying on that record to render its

merits decision.      See Male Juvenile E.L.C., 396 F.3d at 461

(reviewing for abuse of discretion); see also United States v.

Lopez-Matias, 522 F.3d 150, 154 (1st Cir. 2008) (noting that "legal

error is a per se abuse of discretion").    We disagree.


     1
       Male Juvenile E.L.C. and United States v. Female Juvenile,
A.F.S., 377 F.3d 27 (1st Cir. 2004), each provide background on the
requirements for transferring a juvenile to the adult criminal
justice system. For present purposes, we note that the district
court is required to consider "the extent to which the juvenile
played a leadership role in an organization, or otherwise
influenced others to take part in criminal activities, involving
the use or distribution of controlled substances or firearms" when
assessing "the nature of the alleged offense." 18 U.S.C. § 5032.

                                   -4-
           Judicial transfer hearings afforded by statute require an

appropriate   measure   of   due   process,   including   extending   an

opportunity for the juvenile to contest the value of the evidence

that is presented by the government.       See Kent v. United States,

383 U.S. 541, 553, 563 (1966); In re Sealed Case, 893 F.2d at 369

& n.10.2   Here, Y.C.T. was able to do just that, albeit not to the

full extent that he desired.       His counsel explored the basis for

the agent's testimony and, in so doing, sufficiently vetted the

concern that the eyewitness account provided by another participant

in the carjacking may have been a self-serving one.         Cf. United

States v. Juvenile, 451 F.3d 571, 577 (9th Cir. 2006) (noting that

"if the district court has doubts about the [juvenile]'s guilt

based on the evidence presented" at the transfer hearing, it "may

take those doubts into account" in its ruling).

           Y.C.T. argues, however, that because the magistrate

curtailed his cross-examination of the agent about the status of

that alleged accomplice as a cooperating witness, the reliability

of the agent's lengthy narrative was essentially left untested.



     2
       While the former version of the Federal Juvenile Delinquency
Act provided absolute discretion to the Attorney General to try
juvenile offenders as adults, since 1974 Congress has required
judicial transfer hearings for assessing "the interest of justice."
Welch, 15 F.3d at 1207 n.6; see United States v. Quiñones, 516 F.2d
1309, 1311 (1st Cir. 1975) (following other circuits to hold that
"Congress could legitimately vest in the Attorney General
discretion to decide whether to proceed against a juvenile as an
adult and that the exercise of such discretion does not require a
due process hearing").

                                   -5-
This is so, he contends, because on this record the accomplice's

eyewitness account was necessarily indivisible from the other

evidentiary sources relied upon by the agent.                   He misreads the

transcript of the hearing.         In actuality, the agent's testimony

shows that law enforcement's interviews of the victims and the

arresting police officers served as the primary sources for his

factual description of the carjacking, and that the information

provided   by   the    accomplice    essentially         confirmed      what   law

enforcement had already learned.           Thus, we fail to see how the

magistrate's decision to foreclose this one particular line of

attack   left   the   record     deficient      for   the   district      court's

independent analysis of the § 5032 factors.

           Moreover,    Y.C.T.    seems    to    elide    the    fact   that   the

district court expressly rejected his challenge to the adequacy of

the record. The district judge concluded that because "the [c]ourt

does not consider the strength of the government's evidence at the

transfer stage," Y.C.T.'s challenge to the agent's acquisition of

his information was "irrelevant to the transfer determination." In

so ruling, the court properly recognized that a transfer hearing is

not an adversarial process where the juvenile has a right to

challenge the government's evidence in a manner concomitant to that

of a defendant at a criminal trial.        See Kent, 383 U.S. at 562; see

also Welch, 15 F.3d at 1208; United States v. Juvenile Male, 554

F.3d 456, 467 (4th Cir. 2009).        In fact, the line of questioning


                                     -6-
sought by Y.C.T.'s counsel on the accomplice's bias involved a

rather ordinary credibility attack on one portion of the overall

evidence, not on a critical issue that precluded the district court

from soundly assessing the gravity of the alleged offenses based on

the evidence provided by the government.            Cf. Kent, 383 U.S. at

553-54     (holding   that   a   juvenile    court's    decision   to    waive

jurisdiction     --   without    first      affording   any   hearing,    any

participation or representation of the juvenile, or any statement

of reasons on the critical issues prescribed by statute -- violated

"basic requirements of due process and fairness").

             All told, the district court's reliance on the record, as

developed by the magistrate judge, to conduct its de novo review

was not an abuse of discretion violative of Y.C.T.'s due process

rights.3    Accordingly, we affirm the transfer order.




     3
       To the extent that Y.C.T. suggests that the district court
improperly assumed that he was guilty of committing offenses beyond
those enumerated in the juvenile information, he is mistaken. See
Juvenile, 451 F.3d at 577; Male Juvenile E.L.C., 396 F.3d at 462.
The juvenile information itself alleged that serious bodily injury
was inflicted on both victims during the carjacking, and the
district court relied on the agent's testimony to identify the
basis for concluding that Y.C.T. directly participated in
inflicting those injuries as part of the alleged carjacking
offense. See 18 U.S.C. § 5032; In re Sealed Case, 893 F.2d at 370;
cf. Kent, 383 U.S. at 561 (decision on waiver of juvenile court
jurisdiction need not "necessarily include conventional findings of
fact").

                                     -7-